Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
  ___________________________________
                                        )
  CATALYST PHARMACEUTICALS, INC., )
                                        )
        Plaintiff,                      )
  v.                                    )   Case No. 1:19-cv-22425-Bloom/Louis
                                        )
  ALEX AZAR, Secretary of Health and    )
  Human Services, et al.,               )
                                        )
        Defendants,                     )
                                        )
                and                     )
                                        )
  JACOBUS PHARMACEUTICAL                )
  COMPANY, INC.,                        )
                                        )
        Intervenor-Defendants.          )
  ___________________________________ )

       FEDERAL DEFENDANTS’ RESPONSE TO PLAINTIFF CATALYST
  PHARMACEUTICALS, INC.’S OBJECTIONS TO REPORT & RECOMMENDATIONS
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 2 of 24



                                         INTRODUCTION

         Federal Defendants urge the Court to adopt the well-reasoned Report and

  Recommendations prepared by Magistrate Judge Lauren Louis. ECF No. 93 (R&R). At issue

  here is a provision of the Federal Food, Drug, and Cosmetic Act (FDCA) that prohibits approval

  of a second drug that infringes on an approved drug’s seven-year period of orphan drug

  exclusivity. Magistrate Judge Louis correctly determined under the guiding principles of

  statutory interpretation enunciated in Chevron U.S.A., Inc. v. Natural Resources Defense

  Council, Inc., 467 U.S. 837 (1984), that the text of that statutory provision is ambiguous and that

  the interpretation of the Food and Drug Administration (FDA), embodied in regulations

  promulgated through notice and comment rulemaking years before the applications at issue here

  were submitted to or approved by FDA, is reasonable and should be upheld. The findings and

  recommendations in Magistrate Judge Louis’s Report and Recommendations are grounded in the

  administrative record, and consistent with the FDCA and prevailing caselaw. Therefore,

  Plaintiff Catalyst Pharmaceuticals, Inc.’s (Catalyst) motion for summary judgment should be

  denied, and Federal Defendants’ motion for summary judgment should be granted.

                                          BACKGROUND

  I. Factual Background

         Magistrate Judge Louis correctly set out the relevant, undisputed facts. In 2005, Catalyst

  received orphan designation for amifampridine (described chemically as 3,4-diaminopyridine)

  for the “treatment of Lambert-Eaton Myasthenic Syndrome (LEMS).” R&R 4-5; JA-781. In

  2015, Catalyst submitted a new drug application (NDA) for its amifampridine drug, Firdapse, for

  the treatment of LEMS in adults. R&R 5; JA-783-822 at JA-784. After an initial filing review,

  FDA refused to file the application in February 2016. R&R 5; JA-823-827. Catalyst

  resubmitted its application for Firdapse in March 2018, it was approved for treatment of LEMS


                                                   2
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 3 of 24



  in adults in November 2018, and Catalyst received orphan drug exclusivity for that limited use.

  R&R 5, 6; JA-828-830; JA-1021-1027; JA-1040-1042.

         In December 1990, Intervenor-Defendant Jacobus Pharmaceutical Company, Inc.

  (Jacobus) received orphan designation for amifampridine for the “treatment of Lambert-Eaton

  myasthenic syndrome.” R&R 5; JA-2-3. In 1993, Jacobus began providing its drug to patients,

  including pediatric patients, under an expanded access investigational new drug application.

  R&R 5; JA-4-20 at 7; JA-21-46, at 30, 34. In August 2017, Jacobus submitted an NDA for its

  amifampridine drug, Ruzurgi, for the treatment of LEMS in adult and pediatric patients. R&R 5;

  JA-47-50. In January 2018, after an initial review, FDA refused to file the NDA. R&R 5; JA-

  51-59. Jacobus resubmitted the application in June 2018, again seeking approval for its drug for

  the treatment of LEMS in adult and pediatric patients. R&R 5; JA-60-63.

         After Catalyst was awarded orphan drug exclusivity for the treatment of adult LEMS

  patients in November 2018, FDA administratively divided Jacobus’s application into two parts,

  one for the treatment of LEMS in adults and one for the treatment of LEMS in pediatric patients,

  to accommodate “independent actions in these populations.” 1 R&R 5; JA-395. FDA then

  reviewed Jacobus’s data and determined that it supported approval for the treatment of LEMS in

  pediatric patients. R&R 6; JA-326-328, 415. Before approving Ruzurgi, FDA considered

  whether and to what extent Catalyst’s orphan drug exclusivity might affect approval of Jacobus’s

  drug. The question was referred to the agency’s Exclusivity Board, which advised that

  Catalyst’s exclusivity blocked approval of Ruzurgi for the treatment of LEMS in adults but not


  1
    Catalyst repeatedly references derisively what it characterizes as “FDA’s” decision to “divide”
  or “subdivide” the LEMS patient population or Catalyst’s orphan drug exclusivity to the
  detriment of Catalyst and the advantage of Jacobus. See ECF No. 94 at 1, 2, 7. While it is true
  that FDA administratively divided the Jacobus application to enable it to track different approval
  actions for different parts of the application, Catalyst initially “divided” the LEMS patient
  population by only generating data and seeking approval for its drug for the treatment of LEMS
  in adults.

                                                  3
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 4 of 24



  for the treatment of LEMS in pediatric patients, and recommended approval accordingly. R&R

  6; JA-418-427. In May 2019, FDA approved Ruzurgi for the treatment of LEMS in patients age

  6 to less than 17 years old. R&R 6; JA-428-346.

  II.    Regulatory Background

         A. The Orphan Drug Act

         As discussed in detail in Federal Defendants’ opening summary judgment brief, the

  Orphan Drug Act was passed in 1983 to incentivize the development of drugs to treat rare

  diseases, with the main incentive being seven years of orphan drug exclusivity. Orphan Drug

  Act, Pub. L. 97-414, 96 Stat. 2049 (1983); 21 U.S.C. §§ 360cc, 360ee(b)(2)(1)(A); ECF No. 47

  at 7-10; R&R 2. The operative statutory language for the exclusivity period directs that:

  (a) … [I]f the [FDA]—

         (1) approves an application filed pursuant to section 355 2 of this title …

         for a drug designated under section 360bb of this title for a rare disease or
         condition, the [FDA] may not approve another application under section 355 of
         this title … for the same drug for the same disease or condition for a person who
         is not the holder of such approved application or of such license until the
         expiration of seven years from the date of the approval of the approved
         application or the issuance of the license.

  21 U.S.C. § 360cc(a)(2).

         Importantly, the process under the Orphan Drug Act by which the developer or “sponsor”

  of a drug may request that FDA designate its product as an “orphan drug,” rendering it eligible

  for tax incentives and federal assistance in the form of grants and contracts to defray the costs of

  development, often happens early in the drug development process, sometimes years before a

  sponsor seeks approval of a new drug application. R&R 2-3; 21 U.S.C. § 360bb; 26 U.S.C.

  § 45C. Through such testing, the sponsor seeks to generate clinical data to support that the drug


  2
   Section 355 of title 21 authorizes FDA’s review and approval of drugs such as Firdapse and
  Ruzurgi.

                                                   4
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 5 of 24



  is safe and effective for particular uses or “indications,” for which the sponsor will ultimately

  seek FDA approval through a new drug application. R&R 3; ECF No. 47 at 8-9.

         B. FDA’s Regulations Implementing the Orphan Drug Act

         Magistrate Judge Louis correctly noted that FDA has general authority to promulgate

  regulations for the “efficient enforcement” of the FDCA, as well as specific authority to

  implement several of the statutory orphan drug provisions through regulations. R&R 2, 3; 21

  U.S.C. §§ 360aa(b); 360bb(d); 360cc(d). She then recounted the history of FDA’s promulgation

  of its orphan drug regulations, beginning in 1991, when the agency specifically recognized that

  “[a]n indication for treatment of a specific disease or condition could involve all patients with

  that disease or condition or a specified subpopulation of those with the disease or condition” and

  interpreted the orphan drug statute to provide that “[e]xclusive approval for a disease subset

  would not bar approval of the same drug for the larger population or other subsets of populations

  by different sponsors . . . .” R&R 3; 56 Fed. Reg. 3338, 3339 (Jan. 29, 1991).

         The Magistrate Judge further noted that in 2011, FDA proposed changes to its regulations

  “to clarify certain regulatory language in the current orphan drug regulations and to propose

  areas of minor improvement.” R&R 3; 76 Fed. Reg. 64868 (Oct. 19, 2011). In that rulemaking,

  FDA addressed “eligibility for multiple orphan-drug exclusive approvals when a designated

  orphan drug is separately approved for use in different subsets of the rare disease or condition,”

  explaining that when it designates a drug as an orphan drug under 21 U.S.C. § 360bb, it

  “generally designates the drug for use by all persons with the rare disease or condition and

  expects that a sponsor will seek approval of the drug for all persons with the rare disease or

  condition.” R&R 3, 4; 76 Fed. Reg. at 64869, 64870. However, the agency acknowledged that a

  drug will ultimately be approved only for those uses “for which there is adequate data and

  information to support approval,” which “may be limited to subsets of patients with the orphan


                                                   5
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 6 of 24



  disease or condition.” R&R 4; 76 Fed. Reg. at 64870. FDA thus reiterated that it has interpreted

  orphan drug exclusivity to be “limited to the approved indication or use, even if the underlying

  orphan designation is broader.” Id.

         Magistrate Judge Louis pointed to FDA’s current regulations, finalized in 2013, which

  describe the scope of orphan-drug exclusivity as follows: “effective on the date of FDA approval

  as stated in the approval letter of a marketing application for a sponsor of a designated orphan

  drug, no approval will be given to a subsequent sponsor of the same drug for the same use or

  indication for 7 years .... A designated drug will receive orphan-drug exclusive approval only if

  the same drug has not already been approved for the same use or indication.” 21 C.F.R.

  § 316.3(b)(12).

                                        LEGAL STANDARDS

  I.     Review of the Magistrate Judge’s Findings of Fact and Conclusions of Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court “shall make a de novo determination of

  those portions of the report or specified proposed findings or recommendations to which

  objection is made.” The Court may “accept, reject, or modify, in whole or in part,” the findings

  or recommendations made by the Magistrate Judge. 3 Id.

  II.    Standard of Review of FDA’s Decision under the Administrative Procedure Act

         FDA’s administrative decisions are reviewed under the APA’s highly deferential

  “arbitrary and capricious” standard. 5 U.S.C. § 706(2)(A); Citizens to Pres. Overton Park, Inc.


  3
    Although Magistrate Judge Louis mentions Claims III and IV of Catalyst’s Complaint, R&R 6,
  she did not analyze or recommend resolution of the claims because they were not pursued by
  Catalyst in its summary judgment briefing. In its Objections, Catalyst likewise does not mention
  Claims III and IV, focusing only on Claims I and II. ECF No. 94 at 8. Because Catalyst neither
  briefed Claims III and IV in its summary judgment papers, nor raised objections related to them
  in the filing made in response to the Magistrate Judge’s Report and Recommendations, those
  claims are deemed to be abandoned. See Brackin v. Anson, 585 Fed. Appx. 991, 994 (11th Cir.
  2014); Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017)


                                                   6
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 7 of 24



  v. Volpe, 401 U.S. 402, 416 (1971); Salmeron-Salmeron v. Spivey, 926 F.3d 1283, 1286 (11th

  Cir. 2019). Agency administrative decisions are entitled to a presumption of validity. Florida

  Power & Light Co. v. Lorion, 470 U.S. 729, 743 (1985); Camp v. Pitts, 411 U.S. 138, 142

  (1973). A reviewing court must uphold the agency’s action if it is “rational, based on

  consideration of the relevant factors and within the scope of the authority delegated to the agency

  by the statute.” Motor Vehicle Manufacturers Ass’n, Inc., v. State Farm Mutual Automobile

  Insurance Co., 463 U.S. 29, 42 (1983); see also Overton Park, 401 U.S. at 416.

         The Court’s review of FDA’s interpretation of the FDCA is governed by the familiar

  two-step Chevron analysis. If Congress “has directly spoken to the precise question at issue,”

  that is the end of the inquiry, “for the court, as well as the agency, must give effect to the

  unambiguously expressed intent of Congress.” Chevron, 467 U.S. at 842. If the statute “is silent

  or ambiguous with respect to the specific issue,” the Court proceeds to the second prong of

  Chevron, under which “the question for the court is whether the agency’s answer is based on a

  permissible construction of the statute.” Id. at 843. The Court need not find that the agency

  construction was the only one it permissibly could have adopted or even the reading the Court

  would have reached; so long as the agency’s reading is permissible, it must be sustained. See

  Chevron, 467 U.S. at 843-44 & n.11; Chahaba Riverkeeper v. EPA, 938 F.3d 1157, 1164 (11th

  Cir. 2019). “[C]onsiderable weight should be accorded to an executive department’s

  construction of a statutory scheme it is entrusted to administer,” particularly when it concerns a

  complex and highly technical regulatory program. United States v. Mead Corp., 533 U.S. 218,

  227-28 (2001) (quoting Chevron, 467 U.S. at 844); see also Udall v. Tallman, 380 U.S. 1, 16

  (1965); Sarasota Mem'l Hosp. v. Shalala, 60 F.3d 1507, 1511 (11th Cir. 1995); Nat'l Cable &

  Telecomms. Ass'n v. Brand X Internet Servs., 545 U.S. 967, 1002–03 (2005).




                                                    7
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 8 of 24



         FDA’s interpretation of ambiguous regulations is also entitled to deference, particularly

  in matters involving the agency’s particular substantive expertise. See Kisor v. Wilkie, 139 S. Ct.

  2400, 2417 (2019); Auer v. Robbins, 519 U.S. 452, 462 (1997). “Agencies (unlike courts) have

  ‘unique expertise,’ often of a scientific or technical nature, relevant to applying a regulation ‘to

  complex or changing circumstances.’” Kisor, 139 S. Ct. at 2413.

                                             ARGUMENT

  I.     The Language of 21 U.S.C. § 360cc(a) Does Not Answer the Question Posed by This
         Case

         A. Magistrate Judge Louis Appropriately Found that 21 U.S.C. §360cc(a) is
            Ambiguous

         Magistrate Judge Louis began her analysis of the statutory orphan drug exclusivity

  provision by correctly recognizing that Catalyst’s and Jacobus’s drugs are the “same” for

  purposes of 21 U.S.C. § 360cc(a)(2). R&R 5, 9. She then distilled the inquiry down to the

  question that is at the heart of the case: after FDA has approved an application “for

  a drug designated . . . for a rare disease or condition,” how does the statutory proscription against

  “approv[ing] another application . . . for the same drug for the same disease or condition” work

  where, as here, the first drug’s approval does not encompass the entire population with the

  disease or condition for which it was designated? In other words, does the statute clearly

  address the scope of exclusivity when the population that suffers from the disease or condition

  for which the drug was designated does not match the population served by the approved use? 4

  R&R 10.



  4
    Plaintiffs make much of Magistrate Judge Louis’s framing of the issue in dispute as “whether
  LEMS in adults and pediatric patients constitutes the same ’disease or condition.’” R&R 9-10.
  It is true that Federal Defendants do not contend that LEMS in adults is a different disease,
  medically, from LEMS in pediatric patients. See, e.g., JA-426. However, it is clear from
  Magistrate Judge Louis’s full Report and Recommendations that she analyzed the question of
  statutory interpretation before the Court consistently with Defendants, finding that “Congress has

                                                    8
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 9 of 24



         Analyzing the statutory language under the familiar precepts announced in Chevron,

  Magistrate Judge Louis correctly concluded that the statutory language in 21 U.S.C. § 360cc is

  silent as to scope of exclusivity under these facts because Congress did not speak to the precise

  question at issue. R&R 9-11. The statute simply does not speak to the circumstances here,

  where Catalyst received designation for the treatment of LEMS, but only sought and obtained

  approval for the treatment of LEMS in adults. 5

         Catalyst’s attacks on the Magistrate Judge’s analysis are not persuasive. First, Catalyst

  asserts that Magistrate Judge Louis failed to “employ[ ] the traditional tools of statutory

  construction” by failing to apply the plain statutory text to the facts of this case. ECF No. 94 at

  10-11. Magistrate Judge Louis did not fail to consider the plain statutory text; rather, she found

  that the text was ambiguous because the statute does not address how to apply exclusivity when a

  drug is approved for only a certain subpopulation within the original designation. R&R 10-11.

         Similarly refutable is Catalyst’s contention that Magistrate Judge Louis’s application of

  Chevron is “significantly out of step with current administrative law doctrine.” Id. at 10.

  Essentially, Catalyst finds fault with the Magistrate Judge’s analysis because she did not reach

  the same conclusion that the Eagle and Depomed courts did in analyzing the same statutory

  provision. Id. at 11, 14, 17-19. But as Magistrate Judge Louis correctly recognized, those cases

  presented different statutory questions. R&R 11-12. In Depomed, the question before the court

  was whether FDA properly refused to grant exclusivity to Depomed’s drug when the same drug,


  not directly spoken to the precise question at issue,” and therefore proceeding to Chevron, step
  two. R&R 12 (internal quotations omitted).
  5
    Indeed, as Federal Defendants pointed out in their opening brief in support of summary
  judgment, 21 U.S.C. § 360cc(a) actually lacks language that requires that the approval of “an
  application filed pursuant to section 355” referenced in 360cc(a)(1) be for the designated orphan
  disease or condition. ECF No. 47 at 14-15. Despite the statute’s lack of clarity, FDA’s
  understanding of how this provision works in factual situations like that presented here is long-
  standing, reasonable, embodied in a regulation promulgated through notice and comment
  rulemaking, and easily fits within the statutory language.

                                                    9
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 10 of 24



  whose manufacturer had not sought orphan drug designation, was already on the market for the

  same use, based on the agency’s regulation requiring “clinical superiority” of the second drug in

  such circumstances. Depomed, Inc. v. United States Dep’t of Health & Human Servs., 66 F.

  Supp. 3d 217, 223-226 (D.D.C. 2014). The district court found that because FDA had

  designated plaintiff’s drug for a rare disease or condition and the drug was subsequently

  approved for that rare disease or condition, the then-existing plain language of the statute

  required that orphan drug exclusivity be granted. Id. at 230-231. In Eagle, following on the

  decision in Depomed, a D.C. district court interpreted the same pre-amendment language of 21

  U.S.C. § 360cc to be clear in not limiting “serial” or successive periods of orphan drug

  exclusivity. Eagle Pharm., Inc. v. Azar, 2018 WL 3838265, *6-7 (D.D.C. June 8, 2018). The

  Eagle district court decision was affirmed by the Court of Appeals on these same grounds. Id.,

  aff’d 952 F.3d 323 (D.C. Cir. 2020), pet. for reh’g en banc denied (Aug. 17, 2020).

          Neither the Eagle nor the Depomed court was presented with the question of what to do

  when an orphan drug’s designation is broader than the orphan use for which it is approved.

  Eagle, 2018 WL 3838256 *3; Depomed, 66 F. Supp. at 226. Thus, those decisions do not speak

  to the matter at hand. That those courts found the statutory text to be clear as to one issue

  (successive periods of exclusivity) does not mean it is clear as to another. R&R 11; see also In

  re: BFW Liquidation, LLC, 899 F.3d 1178, 1188 (11th Cir. 2018) (interpreting ambiguity of

  statute in light of “the particular dispute in the case”).

          No more well-founded is Catalyst’s critique of Magistrate Judge Louis’s characterization

  of the statute as “silent” on the scope of exclusivity when a drug is approved for an indication

  that is narrower than the disease or condition for which the drug was designated. ECF No. 94 at

  18-19. While it may be true that a statute need not expressly address a particular question to be

  controlling as to its outcome, here, the statute neither expressly nor implicitly answers the


                                                     10
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 11 of 24



  question. And whether one characterizes the operative text as “ambiguous” or the lack of

  direction as “silence” is a semantic distinction: the point is that the statute does not by its

  language command a particular result here.

         More instructive are the D.C. and Fourth Circuit Courts of Appeal decisions in Spectrum

  Pharmaceutical, Inc. v. Burwell, 824 F.3d 1062 (D.C. Cir. 2016) and Sigma-Tau

  Pharmaceutical, Inc. v. Schwetz, 288 F.3d 141 (4th Cir. 2002). In those cases, which both

  considered whether a drug’s orphan exclusivity for a specific indication blocked approval of a

  generic drug for a different indication that was not covered by exclusivity, the courts expressly

  recognized that FDA approves drugs for “indications” and that the scope of orphan drug

  exclusivity is properly commensurate with the approved indication – only approved indications

  enjoy protection from marketing competition. See Spectrum Pharm., 824 F.3d at 1064; Sigma-

  Tau Pharm., 288 F.3d at 145 (“The statute as written protects uses, not drugs for any and all

  uses;” “Section 360cc(a) simply provides that FDA ‘may not approve’ generics for a protected

  indication;” The Orphan Drug Act “is clearly directed at FDA-approved use.”).

         Catalyst’s arguments relating to the “clinical superiority” exception similarly fall wide of

  the mark. ECF No. 94 at 2, 17. No one is arguing that Jacobus’s drug was approved on that

  basis. The question is not whether any of the statutory exceptions that permit a second applicant

  to “break” an approved sponsor’s exclusivity apply; at issue here is the scope of the exclusivity

  in the first instance. Thus, there was no reason for Magistrate Judge Louis to analyze the

  “clinical superiority” exception to orphan drug exclusivity.

         For the reasons set forth above and in Federal Defendants’ opening and reply briefs in

  support of their motion for summary judgment, Magistrate Judge Louis was correct to conclude

  that 21 U.S.C. § 360cc is silent with respect to the precise question at issue.




                                                    11
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 12 of 24



         B.      Catalyst’s Objections Are Meritless

         In urging the Court to reject FDA’s statutory interpretation, Catalyst offers what it

  characterizes as “six fatal flaws” with that interpretation, ECF No. 94 at 14-19, none of which

  has merit. Catalyst first posits that the phrase “same disease or condition” is not ambiguous

  because Congress has explicitly defined this term. While the statute defines the phrase “rare

  disease or condition” by setting out when a disease is sufficiently “rare,” the statute does not

  define the phrase “disease or condition” standing alone. See 21 U.S.C. § 360bb(a)(2). 6

         Catalyst next avers that “nothing about the interplay” of the orphan drug designation and

  exclusivity provisions renders the exclusivity provision ambiguous. ECF No. 94 at 14.

  However, Courts are required to consider words “in their context and with a view to their place

  in the overall statutory scheme.” King v. Burwell, 576 U.S. 473, 486, (2015); see also Smith v.

  BellSouth Telecommunications, Inc., 273 F.3d 1303, 1305 (11th Cir. 2001) (holding that when

  evaluating ambiguity courts consider the context of the statute as a whole). In 21 U.S.C.

  § 360cc(a), Congress refers both to a drug being designated for a disease or condition, and a drug

  being approved for a disease or condition. This introduces ambiguity, as under the FDCA’s drug

  approval framework, FDA does not approve drug applications for “diseases or conditions;”

  rather, FDA approves applications for specific “indications” or “uses.” See 21 U.S.C. § 355(d);

  21 C.F.R. § 314.50(a)(1). And though the first use of the phrase “disease or condition” in


  6
   Catalyst avers that FDA interprets “disease or condition” to mean “disease or condition, unless
  FDA decides at some point later in the process to limit the scope of exclusivity.” But Catalyst’s
  argument ignores that the statutory exclusivity provision, 21 U.S.C. § 360cc(a)(1), refers to
  approval of an “application,” and that the FDCA and FDA’s regulations make clear that a drug
  sponsor proposes a particular use or uses for its drug in a new drug application. See R&R 13, 3;
  21 U.S.C. § 355(d); 21 C.F.R. § 314.50(a)(1) (requiring a new drug application to include the
  new drug’s proposed indications for use); ECF No. 47 at 17-22, 21 n. 7. In turn, FDA’s
  regulations provide that the scope of a drug’s orphan drug exclusivity is commensurate with the
  orphan indication or use for which the drug is approved. 21 C.F.R. § 316.31. FDA does not
  determine the scope a particular drug’s orphan exclusivity on a whim; it is based on the orphan
  indications or uses approved in a sponsor’s application.

                                                   12
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 13 of 24



  section 360cc(a) refers specifically to the designation provision, section 360bb(a), the

  designation provision itself, anticipates that a drug will ultimately be approved for a specific

  “use.” 21 U.S.C. § 360bb (permitting the orphan designation of a drug “if” a subsequent

  “approval” of a drug application “would be for use for [the designated] disease or condition”

  (emphasis added)). This language creates ambiguity as to the scope of exclusivity where, as

  here, a drug is not approved for all of the populations or uses within a disease or condition for

  which it was designated; the statute is silent in that regard. See ECF No. 47 at 14-16.

         Catalyst’s third point focuses on the absence of language in 21 U.S.C. § 360cc(a)

  expressly tying the scope of orphan drug exclusivity to the scope of approval. Id. at 15. But the

  absence of this language does not answer the question presented here. The references to drug

  approval pursuant to 21 U.S.C. § 355 in 21 U.S.C. § 360cc tie orphan drug exclusivity to the

  particular indications or uses approved by FDA in a new drug application submitted under 21

  U.S.C. § 355. The presence of language tying exclusivity both to a designated disease or

  condition and to approval under section 355 (inherently for a specific “use”), creates ambiguity

  when the designation and approved indication are not coextensive. 7

         Fourth, Catalyst argues that because Congress used the terms “use” and “indications”

  elsewhere in the FDCA and does not use those terms in 21 U.S.C. § 360cc(a), it cannot have

  meant to limit exclusivity to approved orphan indications. ECF 94 at 16. FDA addressed this

  argument in its opening summary judgment brief: the references to drug approval pursuant to 21

  U.S.C. § 355 in 21 U.S.C. § 360cc tie orphan drug exclusivity to the particular indications or



  7
    Catalyst contends that FDA’s interpretation of the scope of orphan drug exclusivity contradicts
  what Catalyst was told by FDA at the time of designation – that if the company’s approval was
  broader than its designation, it may not be eligible for orphan drug exclusivity. ECF No. 94 at
  16. Catalyst’s assertion does not bear scrutiny. The quoted sentence from the designation letter
  at JA-781 cites to the orphan drug statute and alludes to the Congressional limitation on what
  qualifies as an “orphan disease or condition.”

                                                   13
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 14 of 24



  uses approved by FDA in a new drug application submitted under 21 U.S.C. § 355 – uses that

  may or may not completely coincide with an entire rare disease or condition, ECF No. 47 at 20-

  21 and n. 7. And again, Congress did make reference to “uses” in the designation provision of

  the Orphan Drug Act, providing that the FDA may designate a drug “for a rare disease or

  condition” if the drug’s eventual marketing approval “would be for use for such disease or

  condition.” 21 U.S.C. § 360bb(a)(1).

         In its fifth argument, made for the very first time in its Objections, Catalyst leans heavily

  on the use of the singular article “a,” which modifies “disease or condition” in the definition of

  “qualified testing,” arguing that the definition “explicitly” supports its statutory construction

  argument. 8 ECF No. 94 at 16-17; 21 U.S.C. § 360ee(b)(1). That Congress sought to incentivize

  the development of orphan drug therapies for the entire patient population afflicted by a

  particular rare disease or condition does not answer the question of the scope of exclusivity when

  a sponsor fails to achieve that expectation. The statute does not speak to this question, and

  FDA’s determination, set out in duly promulgated regulations, which rests the scope of orphan

  drug exclusivity on the approved orphan indication is certainly a reasonable choice supporting

  the statute’s purpose because it rewards sponsors for the uses they invested in successfully

  developing, while preserving the incentive to continue to develop treatment for other populations

  suffering from, or for other stages within, a rare disease or condition. See ECF No. 47 at 22.

         Catalyst’s sixth and final argument rests on the three statutorily-recognized circumstances

  in which a sponsor’s orphan drug exclusivity may be “broken” by a second applicant, none of

  which apply here. Catalyst mischaracterizes FDA’s approval of Jacobus’s drug as creating an



  8
    Federal Defendants urge the Court to exercise its discretion not to consider this argument,
  raised for the first time in Catalyst’s Objections to the Magistrate Judge’s Report and
  Recommendations, particularly in light of the nearly half dozen briefs previously filed by
  Catalyst in this case. See Williams v. McNeil, 357 F.3d 1287, 1292 (11th Cir. 2009).

                                                   14
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 15 of 24



  extra-statutory exception to the orphan drug exclusivity period promised in the statute. But the

  premise of Catalyst’s argument – that the statute dictates that the scope of orphan drug

  exclusivity is defined by its drug’s designation – is wrong. As Magistrate Judge Louis found, the

  statute is silent as to the scope of exclusivity when the approval does not match the designation.

  R&R 12. In the face of that silence, FDA applied its regulations to the facts before it and

  properly approved Jacobus’s drug for an indication not covered by Catalyst’s orphan drug

  exclusivity.

  II.    The Magistrate Judge Correctly Found FDA’s Interpretation to be Reasonable

         Notably absent from Catalyst’s Objections is any argument that, if § 360cc(a) is

  ambiguous or silent with respect to the precise question at issue, Magistrate Judge Louis

  improperly determined that FDA’s statutory interpretation should be upheld under Chevron step

  two. Accordingly, if the Court determines that the language of 21 U.S.C. § 360cc(a) is silent or

  ambiguous, the Court can uphold the interpretation of that provision without further analysis.

  See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150 (1985) (district court need not

  review a magistrate’s factual or legal conclusions, under a de novo or any other standard, when

  neither party objects to those findings); Patton v. Rowell, 2017 WL 443634.

         If the Court considers the reasonableness of FDA’s statutory interpretation under

  Chevron step 2, notwithstanding Catalyst’s failure to object to it, the Court should uphold the

  agency’s interpretation, consistent with Magistrate Judge Louis’s analysis. R&R 12-13.

  Magistrate Judge Louis correctly concluded that FDA’s statutory interpretation is entitled to

  deference and is reasonable for two reasons: first, it “fits closely with the statute’s text” and

  second, it conforms to the purpose of the Orphan Drug Act. Id. On the first point, Magistrate

  Judge Louis pointed to language in the Sigma-Tau case discussed above, which ties orphan drug

  exclusivity to “uses,” not drugs. R&R 13. She also noted that 21 U.S.C. § 360cc(a) refers to


                                                   15
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 16 of 24



  approval of an “application,” which necessarily “directs the FDA to evaluate what is written on

  the application,” id.; in turn, the FDCA and its implementing regulations make clear that new

  drug applications seek approval for specific indications. See 21 U.S.C. § 355(d) (1) (new drug

  application may not be approved if, among other things, the data in the application does not

  support that the drug is safe and effective “under the conditions prescribed, recommended, or

  suggested in [its] proposed labeling”); 21 C.F.R. § 314.50(d)(5)(ii), (v) (requiring new drug

  application to include a description and analysis of each clinical study “pertinent to a proposed

  use,” as well as a summary of effectiveness data for each “claimed indication”). Faced with

  statutory ambiguity, FDA made the common sense decision to use the first drug’s approved

  orphan indication or use as the basis for determining the scope of orphan drug exclusivity,

  consistent with 21 U.S.C. § 355(d) and its new drug application regulations at 21 C.F.R.

  § 314.50. See 21 C.F.R. § 316.31; see also ECF No. 47 at 10-14. Magistrate Judge Louis’s

  conclusion that FDA’s interpretation hews closely to the statutory text is exactly right.

         Second, Magistrate Judge Louis determined that FDA’s statutory interpretation conforms

  with the Orphan Drug Act’s purpose because it both rewards a sponsor who develops a drug for

  an orphan use and leaves intact the incentive for that sponsor or another to further develop the

  drug to treat populations suffering from the disease who are yet unserved. 9 R&R 13-14; see also

  ECF No. 47 at 20-22. If Catalyst were to prevail in obtaining exclusivity that blocked Jacobus’s

  approval for treatment of LEMS in pediatric patients, not only would Catalyst receive a

  “windfall” by getting exclusivity beyond the use it invested resources to develop, but the result

  would undermine the purpose of the Orphan Drug Act by eliminating the incentive for Catalyst



  9
   Catalyst asserts that policy issues are not properly considered as part of a Chevron step one
  analysis, see ECF No. 94 at 19, n. 13, but of course, consideration of a statute’s purpose is
  perfectly legitimate where, as here, a court is reviewing an agency’s interpretation of a statute
  that is silent or ambiguous on the matter in question. Chevron, 467 U.S. 837, 845 (1984).

                                                   16
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 17 of 24



  or any other company to further develop the drug, in this case, to treat vulnerable pediatric

  patients. In fact, under Catalyst’s approach, the incentive would be to obtain the broadest

  designation possible and to seek approval for only the narrowest use within that broad

  designation in order to block approvals of drugs for all other uses within the broader designated

  use — a result clearly contrary to the purpose of the Orphan Drug Act.

         Finally, Catalyst raises a second argument for the first time in its Objections, arguing that

  even if 21 U.S.C. § 360cc(a) is ambiguous, FDA’s interpretation is foreclosed.      Id. at 15, n. 11.

  This Court has previously noted that a footnote is “the wrong place for substantive arguments on

  the merits of a motion” and has declined to consider arguments on this basis. Mazzeo v. Nature’s

  Bounty, Inc., No. 14-cv-60580, 2014 WL 5846735, at *2 n.1 (S.D. Fla. Nov. 12, 2014). In any

  case, this argument fails, as neither of the cases cited by Catalyst supports that proposition. In

  Abbott Labs v. Young, 920 F.2d 984, 988 (D.C. Cir. 1990), the D.C. Circuit found a particular

  statutory provision providing periods of exclusivity to developers of drugs that contained new

  chemical entities to be ambiguous because it could be read in at least two different ways. But the

  court rejected both FDA’s and the plaintiff’s proposed interpretations, finding FDA’s to be

  “linguistically infeasible” and the plaintiff’s to be unreasonable. Indeed, the court specifically

  recognized that the ambiguity could give rise to “other possible reasonable constructions” and

  that the agency must be given an opportunity to choose among such alternatives. Id. Particularly

  on point to this case is the D.C. Circuit’s comment in rejecting the expansive scope of exclusivity

  urged by the plaintiff: “Abbott’s reading promotes neither the interests of the research-oriented

  pharmaceutical industry nor the generic drug industry in a rational way, producing instead a

  windfall depending on an accident of chemical nomenclature. We have not been offered any

  scientific, technical, economic or other explanation why Congress would intend the [statutory

  interpretation advanced by Abbott].” Id. at 989. Neither does Mova Pharmaceuticals


                                                   17
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 18 of 24



  Corporation v. Shalala, 140 F.3d 1060 (D.C. Cir. 1998), ECF No. 94 at 15, n. 11, bolster

  Catalyst’s case; there, the court rejected a statutory interpretation FDA found to be consistent

  with the statute’s purpose, finding the clear text controlled. Nothing in either of these cases can

  remotely be read to limit FDA’s authority to adopt a reasonable interpretation of this ambiguous

  statutory language.

         For the forgoing reasons and those set forth in Federal Defendants’ opening and reply

  briefs in support of their cross motion for summary judgment, FDA’s statutory interpretation

  should be upheld.

  III.   The Magistrate Judge Correctly Determined that Catalyst’s Claim Relating to
         Jacobus’s Labeling Is Without Merit

         Magistrate Judge Louis correctly concluded that Catalyst’s claim that FDA violated its

  labeling regulations, 21 C.F.R. § 201.57(c)(2)(iv), (15)(i), in approving Jacobus’s new drug

  application is without merit. R&R 14-16. Catalyst does not claim that the regulations

  themselves are arbitrary, capricious or contrary to law. Rather, like the plaintiff in Sigma-Tau,

  Catalyst challenges the agency’s application of the regulations to the facts of this case. See

  Sigma-Tau, 288 F.3d at 146. As the Fourth Circuit and Magistrate Judge Louis noted, judicial

  review of an agency’s application of its regulations is highly deferential, particularly where, as

  here, the matter involves “a complex and highly technical regulatory program.” Id. quoting

  Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512 (1994); Dep’t of Commerce v. New York,

  139 S. Ct. 2551 (2019); R&R 15.

         As the Magistrate Judge noted, the administrative record reflects that multiple divisions

  within FDA carefully reviewed all aspects of several versions of Jacobus’s proposed labeling and

  determined that it met the statutory and regulatory standards for approval as part of Jacobus’s

  new drug application. R&R 15-16; see also ECF No. 47 at 27-29.




                                                   18
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 19 of 24



         In reviewing Jacobus’s labeling, FDA harmonized its regulatory requirements providing

  that the adequate and well-controlled studies and additional information supporting approval be

  fully described, see 21 C.F.R. §§ 201.57(c)(9)(iv)(D) (specifically contemplating that pediatric

  drugs may be approved based on studies in adults combined with other data supporting pediatric

  use) and 201.57(c)(15), with the direction that the labeling may not imply or suggest indications

  for which the drug is not approved, id. at §§ 201.57(c)(2) and 201.57(c)(15).

         Jacobus’s approved labeling clearly indicates the use for which the drug is approved: “1

  INDICATIONS AND USAGE RUZURGI is indicated for the treatment of Lambert-Eaton

  myasthenic syndrome (LEMS) in patients 6 to less than 17 years of age.” A.R. at 494. The

  “DOSAGE AND ADMINISTRATION” section provides dosing only for “Pediatric patients 6

  to less than 17 years of age weighing 45 kg or more” and the same age patients “weighing less

  than 45 kg,” id., and the instructions for dosing and pharmacokinetic information are specific to

  pediatric patients (id.at 495, 501). Contemplating the label as a whole, the label is clearly

  tailored to pediatric use and does not suggest that Ruzurgi be used for adults.

         Whether a drug’s labeling contains the information required to support safe and effective

  use without improperly suggesting unapproved uses is obviously a nuanced judgment that relies

  on scientific and medical expertise and a sophisticated understanding of the setting in which

  prescription drug labeling is accessed by healthcare professionals and used to make prescribing

  decisions. This is precisely the sort of complex, technical judgment FDA is charged by Congress

  with making under the FDCA.

         No more well-founded is Catalyst’s assertion that Magistrate Judge Louis somehow

  “misunderstood” Catalyst’s misbranding argument. ECF No. 94 at 20. The portion of the

  sentence from the Report and Recommendations quoted by Catalyst—suggesting that Catalyst

  fundamentally complains about the basis for FDA’s efficacy finding—shows that Magistrate


                                                   19
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 20 of 24



  Judge Louis indeed understood Catalyst’s argument. Jacobus’s efficacy data consists of clinical

  trials in adults, along with additional clinical experience, dosing, and safety data from pediatric

  patients. JA-400-JA-408. While Catalyst does not directly challenge the efficacy (or safety) of

  Jacobus’s drug product, it mounts a round-about attack, asserting that labeling information about

  the adult clinical trials violates FDA’s regulations “as a matter of law” because it suggests that

  Jacobus’s drug is safe and effective for use in adult LEMS patients. See ECF No. 94 at 19; ECF

  No. 38 at 20. If Jacobus’s labeling were to omit this information, Catalyst would undoubtedly

  claim that Jacobus’s labeling violated those same regulations, this time because it failed to

  “discuss those clinical studies that facilitate an understanding of how to use the drug safely and

  effectively.” 21 C.F.R. § 201.57(c)(15). Magistrate Judge Louis correctly discerned that if

  Catalyst’s view were to prevail, Jacobus would be unable to fashion labeling that is compliant

  with FDA’s labeling regulations, thereby effectively undercutting the approval. She properly

  rejected Catalyst’s circuitous attack on FDA’s approval of Jacobus’s drug, finding that the record

  demonstrated that FDA adequately considered and “articulated a sufficient rationale for”

  approving Jacobus’s labeling. R&R 16.

  IV.    Magistrate Judge Louis’s Determination that FDA Did Not Consider Price in
         Approving Jacobus’s Drug is Supported by the Administrative Record

         Magistrate Judge Louis correctly determined that FDA did not improperly rely on the

  price of Catalyst’s drug in approving Jacobus’s drug. R&R 17. Magistrate Judge Louis’s

  conclusion that the documents added to the administrative record at Catalyst’s behest establish

  awareness of, but not reliance on, the public controversy surrounding the price of Catalyst’s

  drug, R&R 18, is well-reasoned, supported by the record, and should be adopted by the Court.

  Catalyst

         In criticizing the Magistrate Judge’s conclusion, Catalyst conflates the standard for

  including a document in the administrative record with the standard for determining whether an

                                                   20
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 21 of 24



  agency action is arbitrary and capricious. If the standard for inclusion of a document in the

  administrative record were the same as the standard for establishing improper reliance on that

  document, as Catalyst urges, ECF No. 94 at 10, agency action would be easily defeated by the

  mere submission to the agency of comments or other data containing information that the agency

  may not legally factor into the decision at hand. Catalyst’s legal stance is not in accord with the

  law of the circuit and should therefore be rejected. Georgia Dep’t of Ed. v. United States Dep’t

  of Ed., 883 F.3d 1311, 1314 (11th Cir. 2014) (agency action is arbitrary and capricious if, among

  other things, if “relied on” factors Congress did not intend it to consider).

                                            CONCLUSION

         For the foregoing reasons, and the reasons set forth in Federal Defendant’s opening and

  reply briefs in support of their cross motion for summary judgment, the Court should deny

  Catalyst’s motion for summary judgment and grant judgment in favor of Federal Defendants.



                    RESPONSE TO RULE 7.1(b) REQUEST FOR HEARING

         Federal Defendants do not believe a hearing is necessary to resolve this case, given the

  extensive briefing by the parties and the Report and Recommendations by Magistrate Judge

  Louis. Regarding Catalyst’s contention that FDA’s action is unprecedented, Federal Defendants

  note that FDA’s decision is consistent with regulations that were finalized in 2013, and with

  prior judicial and administrative precedent. See ECF No. 47 at 19-20.




                                                   21
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 22 of 24



                                                  Respectfully submitted,

                                                  ETHAN P. DAVIS
                                                  Acting Assistant Attorney General
                                                  Civil Division

                                                  DANIEL J. FEITH
                                                  Deputy Assistant Attorney General

                                                  GUSTAV W. EYLER
                                                  Director

                                                  HILARY K. PERKINS
                                                  Assistant Director

                                                  /s/ Ann F. Entwistle
                                                  ANN F. ENTWISTLE (Court ID
                                                   #A5502557)
                                                  Trial Attorney
                                                  Consumer Protection Branch
                                                  U.S. Department of Justice, Civil Division
                                                  P.O. Box 386
                                                  Washington, D.C. 20044-0386
                                                  Telephone: (202) 304-3630
                                                  Fax: (202) 514-8782
                                                  Ann.F.Entwistle@usdoj.gov

        Of Counsel:

        ROBERT C. CHARROW
        General Counsel
        Department of Health and Human Services

        STACY CLINE AMIN
        Chief Counsel
        Food and Drug Administration
        Deputy General Counsel
        Department of Health and Human Services

        ANNAMARIE KEMPIC
        Deputy Chief Counsel, Litigation
        Food and Drug Administration

        BARBARA ALKALAY
        Senior Counsel
        Food and Drug Administration

                                            22
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 23 of 24



        10903 New Hampshire Avenue
        Silver Spring, MD 20993-0002




                                       23
Case 1:19-cv-22425-BB Document 99 Entered on FLSD Docket 09/03/2020 Page 24 of 24



                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2020, I filed the foregoing document with the Clerk
  of Court via the CM/ECF system, causing it to be served on Plaintiff’s and Intervenor
  Defendant’s counsel of record.

  September 3, 2020

                                                      /s/ Ann F. Entwistle
                                                      ANN F. ENTWISTLE (Court ID #A5502557)
                                                      Trial Attorney
                                                      Consumer Protection Branch
                                                      U.S. Department of Justice, Civil Division
                                                      P.O. Box 386
                                                      Washington, D.C. 20044-0386
                                                      Telephone: (202) 304-3630
                                                      Fax: (202) 514-8782
                                                      Ann.F.Entwistle@usdoj.gov




                                                 24
